Title: To Alexander Hamilton from William Hall, 4 September 1791
From: Hall, William
To: Hamilton, Alexander


New York 4th. Sepr. 1791
Sir
Last night Mr. Mort & myself return’d from the Pasaic Falls. One of the finest situations in the world (we believe) can be made there. The quality of the water is good & in sufficient quantity to supply works of almost any extent. Every thing nescessary as to situation is here to be found. The Lands ly well are shelter’d from the winds & are not subject to inundations. This situation so far exceeds our expectations that we are very desirous you shou’d see it. If convenient shou’d wish to meet you there with any other person you think a judge & explain to you our reasons for prefering this situation, after which we flatter ourselves you will agree with us in opinion. We have seen Coll. Duer. He says He will write you on the subject by this Post & will accompany us to the Falls. We think it unnesscessary to trouble you with our report of the Delaware till we have the pleasure of seeing you.
Shall be happy to hear from you as soon as convenient.
I have the honor to remain   Sir Your most obedt. Hble Servt.
William Hall No. 57 Maiden Lane
